Citation Nr: 1739385	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for myocardial infarction.

3.  Entitlement to total disability rating based upon individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was before the Board in December 2016, at which time it was remanded to the Agency of Original Jurisdiction (AOJ).  As the requested medical examinations and opinions were obtained, and the relevant VA treatment records were discussed at length by the VA psychiatric examiner, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Prior to February 7, 2017, myocardial infarction does not involve chronic congestive heart failure, or LVEF of 50 percent or less; a workload of 3 to 5 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope is not shown.  

2.  From February 7, 2017, myocardial infarction is shown to have been manifested by workload of between 3 and 5 METs being productive of dyspnea, fatigue, angina; at no time under consideration is it shown to have been manifested by congestive heart failure, workload of 3 METS or less or a LVEF of less than 30 percent.  

2.  The Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking, and mood due to symptoms such as difficulty sleeping, irritability, anger, anxiety, depression, avoidance, and inability to establish and maintain effective relationships, but not by total occupational and social impairment.

3.  Service connection is in effect for PTSD, rated at 70 percent, myocardial infarction, rated at 30 percent prior to February 7, 2017, and at 60 percent from that date, and diabetes mellitus, rated at 10 percent; the total combined rating is 80 percent prior to February 7, 2017, and in excess of 80 percent as of that date.

4.  The Veteran's service-connected disabilities preclude him from obtaining and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for myocardial infarction have not been met prior to February 7, 2017, as of that date, a 60 percent rating, and no higher, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005-7006.

2.  The criteria for a rating of in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters in May 2011, September 2011 and December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and affording VA examinations, mos recently in February and March 2017.  The RO obtained VA and identified private treatment records, to include updated VA treatment records pursuant to the December 2016 remand.  While the Remand also included a directive to obtain the September 2015 VA hospitalization for PTSD report, this was not added to the record.  However, the February 2017 VA psychiatric examiner considered the September 2015 hospitalization report and discussed it in detail, dictating much of hospitalization record into the report.  He provided a review of that September 2015 hospitalization that shows that it was fully considered by him, and that allows the Board to review the circumstances of the hospitalization.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

      II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

	A.  Heart Disability

The Veteran's myocardial infarction is assigned a rating of 30 percent under Diagnostic Code (DC) 7006.  38 C.F.R. § 4.104.  The initial claim was received in December 2010.  A Nehmer grant of service connection was made in a September 2011 rating decision, with a 10 percent rating assigned effective in October 2006, and a 30 percent rating assigned from December 14, 2010.  There is indication in the record that the Veteran had a myocardial infarction in June 2004.  The current appeal involves the 30 percent rating.  

This condition is rated using the criteria for arteriosclerotic heart disease DC 7005.  Diagnostic Code 7006 provides for a 100 percent rating during and for three months following myocardial infarction, documented by laboratory tests. 

Thereafter, under Diagnostic Code 7006, a 10 percent rating is warranted for history of documented myocardial infarction, resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  Id.  A 30 percent rating is warranted for a history of myocardial infarction resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  

A 60 percent rating is warranted for a history of myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  Finally, a 100 percent rating is warranted for a history of myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104,  Note 2.

Private treatment records dated in August 2012 show admittance for presumed non Q-wave infarction.  He reported a recent occurrence of chest pain and shortness of breath a few days prior to seeking treatment.  Diagnostic coronary angiography showed 99% mid right coronary lesion and 70% mid LAD lesion.  The physician noted there was no significant rise in troponins and there was suspicion for pulmonary embolus.  Echocardiogram showed enlarged right sided chambers suggestive of pulmonary embolus.  The diagnosis was confirmed by CT scan.  The Veteran was treated medically and stabilized.  He was subsequently discharged to his private physician in September 2012.  

During VA examination in December 2012, the examiner noted treatment to include the medication Carvedilol.  There was no history of congestive heart failure.  At that time, left ventricular ejection fraction was 55%.  The examiner estimated the METs level between 7-10, which has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging (6 mph).  The examiner estimated the METs level to be 7-10 based on the Veteran's description of activities that cause dyspnea and fatigue.  The examiner reported there was no evidence of cardiac hypertrophy or dilatation.  The VA examiner reviewed the private records and concurred that the acute shortness of breath was due to a deep vein thrombosis/pulmonary embolism.  There was no confirmed myocardial infarction.

During November 2013 VA examination, the examiner noted that current medications for heart disease included lisinopril, Coreg, lisinopril, and atorvastatin.  METs level remains at 7-10 and left ventricular ejection fraction continued to be reported as 55%.  The examiner continued to acknowledged that the Veteran would not be able to perform heavy work.

The above evidence clearly does not support a rating in excess of 30 percent; an evaluation of 10 percent is assigned if there is workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.

An additional examination was ordered pursuant to the Board remand based on the Veteran's contentions.  

A VA heart examination in February 2017 indicates that the examiner did not report any objective evidence that the heart condition had worsened.  It was noted by medical professionals arranging the examination that an echocardiogram was not to be performed for this Veteran's heart condition per national VA guidelines.  Findings were in large part normal; rhythm, pulses, no hypertrophy, wall motion/thickness.  There was trace edema.  Medication remained ASA and Lisinopril.  There had been no surgical procedures.  

The interview-based METS performed on February 7, 2017, was considered.  Reported symptoms during activity included dyspnea, fatigue and angina.  The examiner explained that the METs level reflected the lowest activity level at which the Veteran reported any of the above symptoms attributable to a cardiac condition.  The interview based METs results showed greater than 3 but less than 5 METs.  The examiner noted that this METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), brisk walking (4mph).  

The heart condition, however, had no impact on the ability to work in the examiner's estimation.  

Applying the appropriate diagnostic codes to the facts in this case, the objective assessment of the Veteran's present impairment does not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 30 percent at any time prior to February 7, 2017.  Neither the medical evidence of record, nor the Veteran's statements in support of his claim indicates that he meets the objective criteria.  Therefore, a higher rating is not warranted for that time period.  However, it is uncontroverted that the Veteran meets the criteria for a 60 percent rating, and no higher, as of February 7, 2017, based on the METs test.  The examiner did not indicate that the test was invalid or that it was in any way unreliable.  Accordingly, a staged rating is appropriate and a 60 percent rating is warranted as of this date.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's condition.  

	B.  PTSD

The Veteran's PTSD is assigned a rating of 70 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants the maximum, 100 percent disability rating. 

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION , DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]). During the period on appeal, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130 , see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

VA examinations as well as private and VA treatment records reflect ongoing treatment and medication for chronic PTSD throughout the appeal period.  However, at no time have the PTSD symptoms been assessed by a mental health professional as causing total and occupational impairment.  For instance, PTSD examination in December 2012 contained the examiner's assessment that the PTSD caused symptoms commensurate with a 10 percent rating unde DC 9411: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  GAF was 65, suggesting mild symptomatology.  The examiner opined that the symptoms of PTSD were mild and do not prevent him from engaging in gainful employment with physical or sedentary work.  

Additional VA psychological examination in December 2013 reflects that the Veteran reported some increased symptoms since retirement as well as difficulties working prior to retirement.  GAF was 50, reflecting severe symptoms.  Impairment was assessed as occupational and social impairment with reduced reliability and productivity, commensurate with a 50 percent rating for PTSD under DC 9411.  

Pursuant to the Board remand, the Veteran underwent psychiatric examination by a VA psychiatrist in February 2017 to assess his current PTSD.  The psychiatrist reviewed the record and examined the Veteran.  He observed that other psychiatric diagnoses were also present to include depressive disorder, cocaine use disorder and opioid disorder.  The Veteran's VA psychiatric treatment was discussed in detail, to include the September 2015 hospitalization for psychiatric and drug-related problems.  It was noted that the Veteran both admitted and denied ever having homicidal/suicidal thoughts in the treatment record.  

The psychiatrist found the Veteran to manifest occupational and social impairment consistent with a 70 percent rating, that is, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was not possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder.  

Behavioral observations included that he appeared well groomed.  His mood was dysphoric, irritable and sullen.  His affect was mostly flat.  His speech was clipped and brief.  He endorsed frequent suicidal ideations.  His thought process was logical and there was no evidence of psychosis or mania.  He denied suicidal/homicidal ideations.  The examiner reported that he ensured that the Veteran knows how to/agrees to seek help should thoughts of self of harm to others are present and/or mental health crisis presents.  Insight and judgement were intact.  He was capable of managing his financial affairs.  

Thus, based on the above record, while severe impairment is demonstrated, total occupational and social impairment due to PTSD has not been shown or approximated.  There is no indication of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of the Veteran's actions during his examinations suggests such severity of PTSD symptoms.  Moreover, the contentions, set forth in the most significant detail during the 2017 examination, are largely not suggestive of such total impairment.  Rather, they indicate he is stressed due to bankruptcy, depression, anger, nightmares, sleep problems, and low energy.  Here, the Board notes that the Veteran's wife was present at the examination, and the complaints did include that he had suicidal thoughts in the recent past.  While the Board considers the Veteran's reported suicidal ideations to be very serious indeed, these were explored by the examiner, and his detailed assessment indicates his opinion that there is not current ideation.  The Board assigns significant probative weight to the assessment of this well-informed VA psychiatrist on this matter, as it was made by a trained professional and is supported by significant rationale.  

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, an increased rating for PTSD is not warranted.  The Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


      III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

The Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In determining unemployability, consideration should be given to the Veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 4.3.

The Veteran's service connected disabilities include PTSD, rated 70 percent, heart disability, rated 30 percent prior to February 7, 2017, and 60 percent as of that date, and diabetes mellitus rated 10 percent, the combined rating is 80 percent prior to February 7, 2017, and in excess of that thereafter.  The initial rating percentage threshold is met for consideration of a TDIU under 38 C.F.R. § 4.16 for the period on appeal.  

The Veteran has submitted multiple applications showing he last worked in 2009-2010 as a correctional officer.  He asserts that he can no longer work due to service connected PTSD and myocardial infarction, without any noted impact as a result of diabetes mellitus.  He noted a high school education.  He wrote that he had thoughts of killing innocent people which he could not get out of his head.  See January 2013 VA form 21-8940.  

Medical records indicate that the Veteran is currently retired.  December 2012 examination yielded the examiner's opinion that heart disease would hinder his ability to engage in strenuous work, but would not prevent him from securing and maintaining gainful sedentary employment.  The 2017 heart examination report reflects that the condition remains functionally the same in that it reportedly does not impact his ability to work.  

PTSD examinations during this appeal initially indicated that the Veteran had minimal occupational impairment due to PTSD, but the most recent assessment indicates severe occupational impairment due to PTSD.  The February 2017 VA psychiatrist found that the Veteran had occupational and social impairment with deficiencies in most areas.  However, total occupational impairment was not shown, and the examiner opined that occupational functioning was not precluded by PTSD.  He cited to activities that the Veteran was performing currently that he felt demonstrated the capacity to work.  The Veteran reported intermittently in the record that he had suicidal ideation, yet this was denied at the examination as discussed above.  The examiner wrote that, "evidence does not substantiate veteran cannot work from a PTSD standpoint, or if so, how much is confounded by poor life choices."  

Based on review of the evidence, the Board finds that a TDIU is warranted.  The record does suggest that these two significant conditions combine to render the Veteran unemployable.  The Board has considered the 2017 examination reports as well as the Veteran's contentions very carefully.  The 2017 examination reports each contain an examiner's opinion that the Veteran was not rendered functionally incapable of work-like tasks.  However, we must consider the combined impact.

Here, the record strongly suggests that the Veteran is physically limited to sedentary work.  Additionally, the psychiatric record shows residual psychiatric functioning that supports the ability to perform work-like tasks.  The Board concludes that the combined effect of these disabilities does render him unable to secure or follow a substantially gainful occupation.



ORDER

A rating in excess of 30 percent for myocardial infarction is denied prior to February 7, 2017, as of that date, a 60 percent rating, and no higher, is warranted, subject to regulations governing payment of monetary awards.

A rating in excess of 70 percent for PTSD is denied.

TDIU is granted.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


